DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1,2, 5-11, 14-18 and 20  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al (US PGPub 2012/0154818).
Regarding Claim 1, Kim et al teaches a system (referred to as SPR test apparatus 301, including SPR fluid deliver system 102, illustrated in Figures 3 and 4) comprising: 
a first flow line to fluidically connect with a first lane of a flow cell (referred to as flow cell 104) (see [0034], [0039], [0046] and Figure 4 (annotated below)); 
a second flow line to fluidically connect with a second lane (see [0034], [0039], [0046] and Figure 4 (annotated below));
a first selector valve (referred to as valve 412) in selective fluidic communication with the first flow line and the second flow line, the first selector valve to selectively fluidically couple to one of the first flow line, the second flow line, or both the first flow line and the second flow line (see [0047]-[0049]); 
a second selector valve (referred to as fluid selection valve 404)  in fluidic communication with the first selector valve (412), the second selector valve to select a flow path to a selected liquid recipient from a plurality of flow paths to corresponding liquid recipients and to receive a selected reagent from the selected liquid recipient via the selected flow path (see [0047]-[0049]);
a pump (302,304)  in fluidic communication with the first flow line and the second flow line (see [0046]-[0049] and Figure 4);
 a degassing system (referred to as de-gassifier 410) to degas the selected reagent prior to flowing the selected reagent into the selected one of the first flow line, the second flow line, or both the first flow line and the second flow line (see [0047] and [0050]); and an imaging system (referred to as illuminator 110) to image an analyte supported in one of the first lane or the second lane (see [0024]). 

    PNG
    media_image1.png
    602
    765
    media_image1.png
    Greyscale


	Regarding Claim 2, Kim et al teaches that the first flow line (as illustrated in annotated Figure 4 above) is to return a reagent (from reservoirs 450, 454) aspirated from the liquid recipient (from  one of reservoirs 408,410) by the pump (302,304) back into the selected liquid recipient (one of reservoirs 408,410) when the pump (302, 304) is actuated to push the reagent through the first flow line, the first selector valve (valve 412) is fluidically coupled to the first flow line, and the second selector valve (404) is selecting the selected liquid recipient (see [0046]-[0050] and Figure 4).
	Furthermore, examiner Wecker notes that the limitation” the first flow line is to return a reagent aspirated from the liquid recipient by the pump back into the selected liquid recipient when the pump is actuated to push the reagent through the first flow line” is being viewed as a functional limitation and that  a claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked (such as the reagent and the liquid recipient) upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). See MPEP 2115.
	In addition, "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP 2114.
	Regarding Claim 5,  Kim et al teaches that the pump (302.304) is to pump the selected reagent unidirectionally (in a forward direction) to a disposal recipient (referred to as a waste receptacle) (see [0038] and [0053]).
	Regarding Claim 6, Kim et al teaches that the pump (302, 304) is to pump the selected reagent bidirectionally into and out of an inlet of the first lane of the flow cell (104) (see [0046]). 
	Regarding Claim 7, Kim et al teaches a bypass line (shown in annotated Figure 4 below), wherein the first selector valve (412) is in selective fluidic communication with the bypass line and to selectively fluidically couple to the bypass line (see [0052] and [0066]).


    PNG
    media_image2.png
    602
    765
    media_image2.png
    Greyscale

Regarding Claim 8, Kim et al teaches a system (referred to as SPR test apparatus 301, including SPR fluid deliver system 102, illustrated in Figures 3 and 4) comprising: 
a flow line to fluidically connect with a first lane of a flow cell (referred to as flow cell 104) (see [0034], [0039], [0046] and Figure 4 (annotated above)); 
a selector valve (referred to as valves 404 and 412) in fluidic communication with the flow line, the selector valve to select a flow path to a selected liquid recipient from a plurality of flow paths to liquid recipients and to receive a selected reagent from a selected liquid recipient via the selected flow path (see [0046]-[0049] and Figure 4);
a pump (302,304)  in fluidic communication with the flow line and the selector valve (see [0046]-[0049] and Figure 4);
	 a degassing system (referred to as de-gassifier 410) to degas the selected reagent prior to into the flow cell (104) (see [0047] and [0050]).
Regarding Claim 9, Kim et al teaches that the flow line is a first flow line to fluidically connect with a first lane of a flow cell (referred to as flow cell 104) (see [0034], [0039], [0046] and Figure 4 (annotated above)), the system further comprising a second flow line to fluidically connect with a second lane (see [0034], [0039], [0046] and Figure 4 (annotated above)).
Regarding Claim 10, Kim et al teaches a second selector valve (referred to as fluid selection valve 404)  in fluidic communication with the first selector valve (412), the second selector valve to select a flow path to a selected liquid recipient from a plurality of flow paths to corresponding liquid recipients and to receive a selected reagent from the selected liquid recipient via the selected flow path (see [0047]-[0049] and Figure 4).
Regarding Claim 11, Kim et al teaches that the degassing system (410) is fluidically interposed between the selected liquid recipient (reservoirs 408, 406) and the selector valve (412) (see Figure 4). 
Regarding Claim 14,  Kim et al teaches that the flow line is to return a reagent (from reservoirs 450, 454) aspirated from the liquid recipient by the pump (302,304)  back into the liquid recipient (in reservoirs 408,406) and out of the flow cell (104) (see [0050] and [0052]). 
Regarding Claim 15, Kim et al teaches a method comprising:
 actuating a selector valve (referred to as valve 412) to select a liquid recipient from a plurality of liquid recipients (reservoirs 408,410), the selected liquid recipient containing a selected reagent for introduction into a flow cell (104) via a flow line fluidically connected with the flow cell ([0046]-[0049] and Figure 4);
aspirating, using a pump (302. 304), the selected reagent from the selected liquid recipient (see Figure 4 and [0047]); 	
flowing the selected reagent through a degassing system (410) to degas the selected reagent; and flowing, via the flow line, the selected reagent into the flow cell (see [0050]).
Regarding Claims 16-17, Kim et al teaches flowing the selected reagent unidirectionally (in a forward direction) through the flow cell to dislodge a bubble within a lane of the flow cell, and further comprising flowing the unidirectionally flowed reagent to a disposal recipient (a waste receptacle) (see [0053]).
Regarding Claim 18, Kim et al teaches flowing the selected reagent bidirectionally into and out of an inlet of the flow cell (see [0046]).
Regarding Claim 20, Kim et al teaches that the degassing system (410) is fluidically interposed between the selected liquid recipient (reservoirs 408, 406) and the selector valve (412) (see Figure 4). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 4, 12, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al as applied to claims 1, 8 and 15 above, and further in view of Kepler et al (US 2009/0249949).
Regarding Claims 3-4, 12-13 and 19, Kim et al does not disclose the degassing system comprises a vacuum degasser, and wherein the vacuum degasser comprises a chamber, a vacuum pump to draw a vacuum on the chamber, and a semi-permeable tube disposed within the chamber.
However, in the analogous art of mitigation of bubbles in a micro-fluidic environment, Kepler et al teaches that degassing using gas-permeable tubing (e.g., in-line degassing) contained in a vacuum chamber or a vacuumed sheath (or encase) can effectively achieve the desired objective of reduction, minimizing or elimination of bubbles in the down-stream micro-fluidic device (for example, the flow cell in a polynucleotide sequencer) (see [0005]). In addition, Kepler et al teaches that a vacuum pump source is connected to the degassing line to create pressure differential and to remove gasses of the bubbles. The gas-permeable tubing lets gas pass through at pressure differentiation but does not allow liquid fluids to permeate the tubing. (see [0021]). Accordingly, it would have been obvious to one of ordinary skill in the art to replace the de-gassifer 410 with the degassing system of Kepler et al (which includes a chamber, a vaccum pump and a semi-permeable tubing) for the benefit of reduction, minimizing or elimination of bubbles in the down-stream micro-fluidic device (the flow cell). 

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
JIngu (WO 2016/016946) discloses a vacuum type degassing device that uses a gas-liquid separation membrane, wherein both end parts of a degassing tube (14) disposed within a vacuum chamber are connected to flow path connection parts (12, 13) provided in a chamber cover part (11), and the tube is accommodated within the vacuum chamber while being coiled in a loop shape. At three locations in the loop-shaped part (14c) of the degassing tube (14), multiple degassing tubes (14) are bound and joined by fluorine resin tape that is softer than gas permeable material constituting the tubes. Thus, even when fluctuations arise in a mobile phase flow within the degassing tube (14) or the flow becomes intermittent, undulations in the degassing tube (14) do not occur easily, and friction between the tubes is prevented even if undulations occur. As a result, the degassing tube (14) is prevented from becoming thinner because of abrasion, and occurrences of cracks, which cause liquid leakage, can be avoided (see abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER WECKER whose telephone number is (571)270-1109. The examiner can normally be reached 9:30AM - 6 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER WECKER/           Primary Examiner, Art Unit 1797                                                                                                                                                                                             ..